DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0241697 A1 Schowengerdt (herein “Schowengerdt”).
Regarding claims 1 and 7, Schowengerdt discloses in Figs. 7A and 7B, a dynamic eyepiece (166) for projecting an image to an eye (58) of a viewer, the 2dynamic eyepiece comprising: 3a waveguide layer (164) having an input surface (side of 164 facing world), an output surface opposing the input 4surface (side of 164 facing eye), and a periphery (side surface, not facing eye or world), wherein the waveguide layer (164) is configured to propagate light therein (para [0064]); 5and 6a mechanical structure (actuators of variable focus lens 166) coupled to at least a portion of the periphery of the 7waveguide layer (164), wherein the mechanical structure is operable to: 8apply a first mechanical force to the at least a portion of the periphery of 9the waveguide layer (164) to impose a first surface profile (relaxed state) on the output surface of the waveguide 10layer (164); and 11apply a second mechanical force to the at least a portion of the periphery 12of the waveguide layer to impose a second surface profile (flexed state) different from the first surface profile 13on the output surface of the waveguide layer (164) (para [0067]).
The Examiner notes that the claim limitations “applying a … force” is drawn to a process which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Schowengerdt (see MPEP 2113).  
Regarding claim 2, Schowengerdt discloses the first surface profile is planar and a second curvature of the second surface profile is negative or positive (shown in Fig. 6; paras [0063, 0065]).
Regarding claim 4, Schowengerdt discloses in Figs. 7A and 7B, a projector (160) optically 2coupled to the dynamic eyepiece (para [0070]).
Regarding claim 10, Schowengerdt discloses in Figs. 7A and 7B, the mechanical structure 2comprises a fixed frame (e.g. frame 64, Fig. 4A) and an actuator (discussed in para [0067]).
Regarding claims 8 and 9, Schowengerdt discloses the mechanical structure is 2operable to apply a shear strain to the waveguide layer 12ororor to apply a stretching and or compressive force to the waveguide layer (para [0253]).
The Examiner notes that the claim limitations “operable to” is drawn to a process which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Schowengerdt (see MPEP 2113).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0241697 A1 Schowengerdt (herein “Schowengerdt”).
Regarding claim 3, Schowengerdt discloses both planar and curved surfaces, but does not disclose with enough specificity that a first curvature of the first 2surface profile is positive and a second curvature of the second surface profile is negative. However, Schowengerdt does disclose different shaped profiles such as parabolic or elliptical curved surfaces, which would include both positive and negative profiles (paras [0063, 0065]). It would have been obvious to one of ordinary skill in the art to use the appropriate curvatures so as to effectively and efficiently transmit the image to the eye at a high quality. 
Regarding claim 5, Schowengerdt discloses in Fig. 8A, waveguide layers (182, 184, 186, 188, 190) all having a second input surface, a second output 3surface opposing the second input surface, and a second periphery, wherein the second 4waveguide layer is configured to propagate light therein. Schowengerdt teaches that these additional waveguides enables three-dimensional perception. It would have been obvious to one of ordinary skill in the art to incorporate the additional waveguides of Fig. 8A into the device of Figs. 7A and 7B, so as to have three-dimensional images sent to the eye of the user, since it is apparent that Schowengerdt is aware of the advantages. 
The Examiner notes that the claim limitations “applying a … force” is drawn to a process which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Schowengerdt (see MPEP 2113).  
Regarding claim 6, Schowengerdt making parts movable relative to one another (para [0022]), but is silent as to specifically having a joint between the waveguide layers. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include one or more mechanically mobile joints, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). Having the waveguides be movable allows for additional precision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883